ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                   )
                                              )
Military Aircraft Parts               )               ASBCA No. 60336
                                      )
Under Contract Nos. SPM4A7-l 1-M-J567 )
                    SPM4A7-l 1-M-P870 )
                    SPM4A7-12-M-0831 )

APPEARANCE FOR THE APPELLANT:                         Mr. Robert E. Marin
                                                       President

APPEARANCES FOR THE GOVERNMENT:                       Daniel K. Poling, Esq.
                                                       DLA Chief Trial Attorney
                                                      Edward R. Murray, Esq.
                                                      Jason D. Morgan, Esq.
                                                       Trial Attorneys
                                                       DLA Aviation
                                                       Richmond, VA

    OPINION BY ADMINISTRATIVE JUDGE MCILMAIL ON APPELLANT'S
                  MOTION FOR RECONSIDERATION

       Appellant requests that we reconsider our 25 April 2016 decision denying its
appeal. There, we rejected appellant's jurisdictional argument that we could waive the
90-day appeals period in the Contract Disputes Act, 41 U.S.C. § 7104(a), to consider
appellant's untimely challenge to the termination of Contract No. SPM4A7-11-M-J567.
Military Aircraft Parts, ASBCA No. 60336, 16-1BCAif36,361at177,251.*

        Appellant objects that, in doing so, we did not consider the opinion of the United
States Supreme Court in Sebelius v. Auburn Regional Medical Center, 133 S. Ct. 817
(2013) (mot. at 2). However, a motion for reconsideration is not intended to allow a party
to re-argue issues that were previously raised and decided. Precision Standard, Inc.,
ASBCA No. 59116, 15-1BCAif36,155 at 176,448. In addressing appellant's position
regarding our jurisdiction, we rejected appellant's request for a "good cause" exception to
the 90-day period, citing a 5 February 2016 brief in which appellant had responded to the
government's earlier motion to dismiss for lack of jurisdiction; in that brief, appellant had
relied upon Sebelius. Military Aircraft Parts, 16-1 BCA if 36,361 at 177,251. The

* This appeal was decided under Board Rule 12.2 and shall have no value as
      precedent, and in the absence of fraud, shall be final and conclusive and may
      not be appealed or set aside.
government also addressed Sebelius and the 90-day appeals period, in its 25 March 2016
opening brief (gov't br. at 12). Although we did not address Sebelius in denying the
appeal, we relied upon our own, more recent case law to reject appellant's argument. Id.
(citing TTF, LLC, ASBCA No. 59511 et al., 15-1 BCA ii 35,883 at 175,434).
Consequently, in raising the issue of Sebelius, appellant raises an issue-whether the
90-day appeals period is jurisdictional-that we have already addressed, and decided, in
this appeal.

        In its reply to the government's response to its motion, appellant also suggests
that there is "new evidence" that it did not receive proper notice of its appeal rights
with respect to the termination of Contract No. SPM4A7-11-M-J567 (reply at 1, 5).
Although newly discovered evidence can be the basis for reconsideration, see
Paradigm II, LLC, ASBCA No. 55849, 12-2 BCA ii 35, 152 at 172,528, we see no such
evidence here. Indeed, the 18 March 2013 termination decision (which is not newly
discovered) notified appellant that it had the right to appeal to the Board within
90 days of receipt of the decision, and provided the Board's address (R4, tab Al4).
See generally Access Personnel Services, Inc., ASBCA No. 59900, 16-1 BCA
ii 36,407 (describing appeal rights notice requirement).
      For these reasons, the motion to reconsider is denied.

      Dated: 2 August 2016




       I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA No. 60336, Appeal of Military
Aircraft Parts, rendered in conformance with the Board's Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals



                                           2